ACCEPTED
                                                                     01-15-00073-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                7/14/2015 7:05:51 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                                                    FILED IN
              NO.Ol-15-00073-CV              1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
                 IN THE                      7/14/2015 7:05:51 PM
         FIRST COURT OF APPEALS              CHRISTOPHER A. PRINE
                                                     Clerk
                at Houston


          Cornelis F. Willig, Appellant

                       V.
            Marcela Gutierrez Diaz
                  Appellee




 Appealed from the 309'h Judicial District Court
             Harris County, Texas



APPELLANT'S AMENDED BRIEF ON APPEAL



              Andres P. Chaumont
          State Bar Number 15779400
              834 Fleetwood Place
            Houston, Texas 77079
               Tel. 281-493-3999
               Fax. 281-493-3993
         Email: anchlaw88@gmail.com
            Attorney for Appellant
               Cornelis P. Willig

      Appellant Requests Oral Argument
                                 No. Ol-15-00073-CV




                                    Cornelis P. Willig
                                       Appellant

                                               V.

                                Marcela Gutierrez Diaz
                                      Appellee


                                   INTRODUCTION




TO THE HONORABLE 1't COURT OF APPEALS:

       1.      Appellant Camelis P. Willig (petitioner in the lower court) submits this

brief on Appeal. Throughout his brief; Comelis P. Willig is referred to as "Willig"

or as Appellant.

       2.      Appellee Marcela Gutierrez Diaz (Respondent in the lower court) is

referred to as Gutierrez or as Appellee,

       3,      Records, exhibits and documents are referred to in the following

manner:

 Sample Abbreviation              The Record
RR 1:15-17                        Reporter's Record Volume I, Pages 15-17
 CR I: 18-20                      Clerk's Record, Volume I, Pages 18-20
CR 1" Supp: 01-9   Clerk's Record, I" Supplement, Pages 1-9

RR 1: P. Ex. 8     Reporter's Record, Vol. 1, Petitioner's Trial Ex. # 8

RRl: D. Ex2        Reporter's Record, Vol 1, Respondent's Trial Ex. # 2

App. Tab A         Appendix, Tab A




                                ii
                            No. 0l-lS-00073-CV




                              Cornelis P. Willig
                                 Appellant

                                     V.

                            Marcela Gutierrez Diaz
                                  Appellee


               IDENTITIES OF PARTIES AND COUNSEL


1.   Appellant:               Comelis P. Willig
     Appellant's Counsel:     Andres P. Chaumont
                              State Bar No. 15779400
                              834 Fleetwood Place
                              Houston, Texas 77079
                              Tel: 281-493-3999
                              Fax: 281-493-3993
                              Email: anchlaw88@gmail.com


     Appellee:                Marcela Gutierrez Diaz
     Appellee's Counsel:      Michael G. Busby
                              2909 Hillcroft Ave, Suite 350
                              Houston, Texas 77057
                              Tel: 713-974-1151
                              Fax: 713-974-1181
                              Email: consumerlaw@busby-Iee.com




                                      iii
                                TABLE OF CONTENTS

IN"TRODUCTION................................................................................... i

IDENTITY OF PARTIES AND COUNSEL.......................... ................                                 iii

TABLE OF CO"JTENTS........................................................................                 N


INDEX OF AUTHORITIES...................................................................                    v

STATEMENT OF THE CASE...............................................................                       vi

ISSUES PRESENTED............................................................................               xi

STATEMENT OF FACTS................................................................ ......                   1

SUMMARY OF THE ARGUMENT......................................................                              4

ARGUMENT...........................................................................................         5

         Issue No. 1...................................................................................     5

         Issue No. 2...................................................................................     12

         Issue No. 3...................................................................................     17

CONCLUSION.......................................................................................           22

PRAYER..................................................................................................    23

CERTIFICATE OF SERVICE.................................................................                    24




                                                  iv
                               INDEX OF AUTHORITIES
                                      CASES

Dawson AlIStin v. Austin................................................................                 13
968 S.W.2d 319, (Tex. 1998)

Griffith v. Griffith...........................................................................          6
341 S.W.3d 43, (Tex.App.-San Antonio, 2011, no pet.)

Mason v. Mason................................................. .............................            12
321 S.W.3d 178, (Tex App.- Houston [ 1sl Dist.] 2010, no pet.)

Palau v. Sanchez...... .......... ... ....... ....... ....... .............. ... .............. ......   15
2010 Tex App LEXIS 9041 (Tex App.-Austin, 2010, pet. denied)

Shahani v. Said.................................................. .............................
                                                                7
 2009 Tex. App. LEXIS 4547, (Tex.App.-Corpus Christi, Review Denied)

Stallworth v. Stallworth... .......... ... ..................... .................................. 14
201 S.W.3d 338, (Tex App.-Dallas 2006, no pet.)

                                                CODES

Tex.Fam.Code § 6.301 ......................................................................... 13
Tex.Fam.Code § 6.308 ......................................................................... 13




                                                      v
                          STATEMENT OF THE CASE

Nature ofthe Case.

       On February 4, 2014, the Appellee submitted what is described as a petition

for "accompanying arrangements" in the court in the Netherlands, seeking only

temporary initial maintenance support but not seeking a divorce itself. The filing by

Appellee in the Netherlands on February, 2014, did not contain within it or involve

an actual Petition for Divorce. (CRI:35-37; 41-42). Subsequently, the Appellee

filed, for the first time, on March 28, 2014, her actual petition for divorce with the

Court in the Netherlands. The Appellee's attorney in the Netherlands, in a filing

with the court there dated June 25, 2014, judicially admitted that the date of filing

of the appellee's actual divorce petition in the Netherlands was March 28, 2014,

stating that "The marriage of the parties has become irreparable, on the basis of which

the woman submitted a petition for divorce to this Court, with the accompanying

arrangements, on March 28, 2014 (Reference No. C115/ 21236S!FA RJ< 1411030)."

(CR 1: 54-59).

      When Appellant received the initial temporary maintenance request from the

Netherlands filed on February, 2014, it did not include a divorce petition. Appellant

retained counsel in Texas and on March 24,2014, filed an actual Original Petition for

Divorce in Harris County, Texas. The case was assigned to the 309'h District Court.

                                          vi
(CR 1: 4-6). Appellee filed on May 27, 2014 as her response to the Harris County

divorce petition a Plea in Abatement and a Special Appearance. (CR 1: 7-11)

Appellant subsequently filed a First Amended Original Petition for Divorce in Harris

County on June 9, 2014. (CR 1: 12-16). In the Amended Petition, Appellant sought

the divorce not only on the grounds of insupportability, but also added the specific

jurisdictional basis for obtaining the divorce in Harris County, Texas, as an in rem

divorce, as provided by § 6.301 and § 6.308 of the Texas Family Code Under said

provisions, the trial court can grant the divorce decree even if the Appellee was not

a resident or a domiciliary ofthe State of Texas and had not been so before. The

amended petition also identified and rested upon the legal precedent supporting the

court granting such a status divorce, without a division of property being included in

its tem1S, under the provisions of controlling Texas Precedent.

Course of Proceedings and Trial Court Disposition.

The Special Appearance was tried on September 26, 2014,to the Honorable Judge of

the 309 th District Court of Harris County, Texas. On October 16, 2014, the Court

rendered by letter its decision granting the Special Appearance and dismissing the

case stating in its judgment that another court had assumed jurisdiction over the

matter in the Netherlands. The court signed the order of dismissal on October 31,

2014. (CR 1: 90-91).


                                         VII
Post Judgment Proceedings.

Appellant timely filed a Request for Findings of Fact and Conclusions of Law on

November 14,2014. (CR 1: 92-93) Additionally, Appellee timely filed on November

18, 2014, a request for entry by the court of specifically suggested findings and

conclusions as presented to the Court. (CR 1: 94-98) Appellee filed her request for

specifically suggested findings and conclusions on November 21,20]4. (CR 1: 99-

103). Appellant also timely filed aMotion for New Trial on December 3, 2014. (CR

1: 104-109 and with exhibits CR 1: 11 0 - 155).

      When the Court did not enter the findings and conclusions that had bcen

requested, Appellant timely filed on December 5, 2014, a timely Notice of Past Due

Findings ofFaet and Conclusions of Law. On January 7, 2015, the court rendered its

decision on Appellant's Motion for New Trial, denying same. Entry was set for June

9<11, 2015, but somehow the signed order did not become a part ofthe Clerk's Record.

The proposed order denying the motion for new trial is in the clerk's reeord (CRI:

173) The notation on the court's docket sheet of the court's decision does state that

the motion for new trial was denied on Janual-y 7,2015. (CR 1: 175).

      At that time, the court had still not entered its findings of fact and conclusions

oflaw. Appellant timely filed his Notice of Appeal on January 19, 2015. (CR 1: 176-

177). At the time that the Notice of Appeal was filed on January 19,2015, the trial

                                          viii
court had still not entered findings of fact and conclusions oflaw in the case.

      During this period of time, the Court in the Netherlands on December 24,2014,

entered a ruling in the case pending in that jurisdiction that ordered an abatement of

the proceedings in the Netherlands until the Appellate Court in Harris County arrived

at a decision on the jurisdictional issues in the case.

      The Dutch court, in its ruling abating those proceedings, noted that the actual

divorce petition filed by Appellant in Harris County had been filed on March 24,

2014 and that the Appellee's actual divorce petition filed in the Netherlands had been

filed on March 28,2014, four days later. (CR 1: 165-172).

      The appellant's petition was first in time of the two petitions filed in the

divorce actions in both jurisdictions and for that reason, the court in the Netherlands

deferred to the jurisdictional authority of the trial court in Harris County, Texas to

hear the case, and to the jurisdictional authority of the First Court of Appeals to hear

and rule on the appeal of the dismissal order entered by the trial court by abating the

action pending in the Netherlands until the First Court of Appeals decided the

requested appeal.

1st Court ofAppeals.

On Appellant's request, the Court of Appeals abated the appeal on April 16, 2015,

with an Order that also directed the trial court to enter findings of fact and

                                           ix
conclusions of law in this case. The Trial Court entered its findings of fact and

conclusions of law on May 19th, 2015. On May 29 th, 2015, Appellant filed with the

trial court while the Appeal was abated in this Court, his request for additional and

amended fmdings of fact and conclusions of law. The trial court never ruled on

Appellant's request for the additional and amended findings of fact and

conclusions of law. On June 41\ 2015, the Court of Appeals reinstated the appeal

after the trial court filed the directed findings of fact and conclusions of law and

this Court directed the Appellant to file his brief within 30 days from the date of its

Order of Reinstatement ofthe Appeal, which was June 4,2015.




                                          x
              ISSUES PRESENTED FOR REVIEW


Issue No.1:     The trial court erred in granting Appellee's Special
                Appearance and entering judgment dismissing the
                Appellant's Petition for Divorce on the basis recited in the
                trial court's Order of Dismissal stating that the court in the
                Netherlands had assumed jurisdiction over the matter,
                given that the Appellant filed his actual petition for divorce
                in Harris County before the Appellee filed her actual
                divorce petition in the Netherlands.

Issue No.2:     The trial court erred in not granting Appellant's requestcd
                divorce, since Appellant was entitled under Texas law to
                obtain his requested in rem divorce under the provisions of
                §§ 6.301 and 6.308 of the Texas Family Code.

Issue No.3      The trial court elTed in entering Findings of Fact and
                Conclusions of Law that are not supported by al1y
                evidence, testimonial or documentary, admitted at the trial
                of the speeial appearance. The evidenee that was admitted,
                both testimonial and documentary directly contradicts the
                Findings of Fact and Conclusions of Law as entered by the
                trial court.




                                xi
                            STATEMENT OF FACTS
                                 Introduction

      The only testimony given at the trial of the Special Appearance was

Appellant's. Appellee did not appear as a witness in court or give any testimony

telephonically. Appellant's entire testimony was uncontroverted and uncontradicted

by any Appellee testimony since she gave none by not testif'ying at all.

      In January, 2010, Camelis P. Willig moved to Houston and in March 2010

established his residence and domicile in Harris County, Texas at thc time that hc

incorporated his Texas company DIAC USA, LLC. At that time he resided in Sleep

Inn Suite Hotel residence located at 5380 W. 34th Street, Suite 185, Houston, Texas

77092 and that location became his residence and domicile in Texas. (RR 2: 25), (RR

2: 10-12). Given his very recent arrival at that time, he also established that address

as the corporate address for his limited liability company that was registered on

March 10, 2010 with the Secretary of State.( (CR 1: 31-34).

      Since 20 10, Appellant has never abandoned or changed, to the present date, his

primary residency and his domicile in Harris County, Texas, (RR 2: 28),. even

though, because of the nature of his business, he has traveled frequently since March

01'2010 to work internationally on temporary job assignments. (RR2:29).

      Appellant has no plans to effectuate such a change of domicile in the future.

(RR 2: 38). In March 2014, Appellant changed his residence address in Houston to




                                          I
a Grey Star Apartment complex, located at 2424 East T. C. Jester Boulevard,

Houston, Texas,. (RR 2: 30-31). Appellant has had a Texas phone number since he

established his Texas company, his Texas residence and his Texas domicile inlOID.

(RR 2: 32) (RR 3: P: 8, pages 157 to 185 of volume 3); (RR 3: P: 5, pages 57 to

117 of volume 3); (RR 2: 50-51).

      In his first amended divorce petition, Appellant requested a divorce be granted

as an action in rem, wherein thc Court would grant Appellant a status divorce to

which he is entitled under the provisions of § 6.308 ofthe Texas Family Code and

Texas legal precedent, but not divide the property acquired during the marriage.

Appellant had satisfied at the time of filing his original petition on March 24, 2014

the residency and domiciliary requirements identified by § 6.301 ofthe code. (RR 2:

35-36).

      When the Appellant first came to Houston, he was unaccompanied by the

Appellee, who had decided shortly before Appellant's departure from the Netherlands

not to join him in the move. Sh0111y after Appellant established his residence,

domicile and limited liability company in Houston, Texas, (RR 3: P: 3, pages 9 to

49 of volume 3) (RR 3: P:3, pages 49 to 54 of volume 3), he was served without

prior notice with a petition for support that had been filed by the Appellee in the

Netherlands.

      The item filed in the Netherlands was not a divorce petition. It was a request
for support from the Appellant by Appellee and the filing did not contain within it

any request for a divorce itself. In a hearing on April 16Th , 2014. The ruling by the

Dutch Court onApri130,2014, dealt only with the issue of the initial support that had

been requested. No reference was made by the court in the Netherlands to the issue

of any existence of a divorce taking place atthat time. (RR: 3: P: 7, pages 136 to 138

of volume 3).

      As a result realizing the existence of the support request that had been filed by

the Appellee in the Netherlands, Appellant retained counsel in Houston and filed his

Original Petition for Divorce on March 24, 2014. The filing in Harris County took

place almost a month before the support issue request was heard by the Netherlands'

court on April 16, 2014.

      Four days after the Harris County petition was filed on March 24,2014 , (CR

1: 4-6).Appellee finally filed her original petition for divorce in the Netherlands on

March 28,2014. The date of filing the divorce petition on March 28, 2014 in the

Dutch court was judicially admitted by Appellee's counsel in the contents of

Appellee's actual petition for divorce, which shows that Appellee's attorney prepared

her actual divorce petition on March 27, 2014, (CR 1: 111-127); and by the

acknowledgment that it was actually filed March 28,2014 by Appellee's attorney as

noted above.(CR 1: 75-80).

      Appellant filed his Original Divorce Petition on March 24,2014 (CR 1: 4-6)
and Appellee then filed her Special Appearancc and Plea in Abatement in response

on May 27,2014 (CR 1: 7-11) . Appellant filed his First Amended Original Petition

for Divorce on June 12,2014. (CR 1: 12-16). A hearing was held on the Special

Appearance on September 26, 2014, and Appellees'           Special Appearance was

rendered as granted on October 16,2014. (CR 1: 87). The trial court's Order of

Dismissal of Appellant's divorce action was signed on October 31,2014. CR 1: 90-

91).

       Appellant timely filed a Request for Findings ofF act and Conclusions of Law

on November 14,2014. (CR 1: 92-93). He also timely filed a second request for entry

of findings and conclusions, specifically identifying the [mdings and conclusions

which Appellant requested be entered to the trial court on and requesting their entry

on November 18,20]4. (CR 1: 94-98). Appellant filed his Motion for New Trial on

December 3,2014. (CR 1: 104-155).. Appellant subsequently timely filed a notiee of

past due findings and conclusions on December 5, 2014 (CR 1: 156-157).

       Appellant timely filed his notice of appeal on January 8, 2015. (CR 1: 176-

177). Appellant filed his request for abatement of the appeal with the First Court of

Appeals until the trial court entered its findings and conclusions on March 31,2015.

The abatement of the appeal was granted by the Appellate Court on Apri116, 2015.

The trial Court was directed to file findings and conclusions while the appeal was

abated. The tnal Court entered its findings and conclusions on May 19, 2015. The
abatement of the appeal was ended by Order ofthe First Court of Appeals onlune 4,

2015, acknowledging the filing by the trial court of the findings of fact and

conclusions of law, and the appeal process was then re-activated by the Appellate

Court.

                         SUMMARY OF THE ARGUMENT

         In its Order dismissing appellant's divorce petition and in its findings of fact

and conclusions of law the trial court disregarded the uncontroverted and

uncontradicted testimony of the Appellant. The testimony clearly established that

Appellant had established his residence and his domicile in Houston, Texas in

January, 2010, and registered his limited liability company with the Secretary of

Sate of Texas on March 10,2010. (RR 2: 25), (RR 2: 10-12) (CR 1: 31-34). The

uncontroverted testimony from the Appellant clearly and unequivocally stated that

Appellant had set up his residence and domicile in Harris County in January 2010.

The testimony confirms that he has never changed his primary residence and his

domicile from Hanis County, Texas to any other location since then .(RR2: 25)

(RR 2: 28-29) (RR 31) 2: (RR 2: 38) (RR 2: 50-51).

         Satisfying the residency and domicile requirements as proven by the

testimony adduced at trail and by the admitted exhibits, Appellant was entitled to

pursue his divorce in Harris County and proceed to obtain an in rem divorce

judgment from the trial court. Instead, the trial court granted Appellee's special
appearance and dismissed the divorce action in Harris County, Texas. The trial

court's dismissal order is unsupported by any evidence, whether testimonial or

documentary in nature, and is founded on the incorrect assumption that the filing

of the Netherland's actual petition for divorce presented by the Appellee preceded

the Appellant's filing of hiS divorce petition in Harris County. (CR: 1: 90).

      This is factually wrong. For that reason, the trial court's finding in its

dismissal order that another action was pending in the court in the Netherlands and

that the Dutch court had assumed jurisdiction over the matter is incorrect. Since

the trial court's dismissal, the Dutch court has actually entered a ruling in that

action that has abated the divorce proceeding in that jurisdiction. The Dutch court

has deferred to the jurisdiction of the Harris County courts because it has

acknowledged in its ruling that the petition in the Netherlands was factually filed

subsequently to the Appellant's Harris County petition and that the jurisdiction

over the divorce between the parties was originally acquired by and vested in the

Harris County trial court. (CR 1: 165-172).

                                   ARGUMENT

Issue No.1:               The trial court erred in granting Appellee's Special
                          Appearance and entering judgment dismissing the
                          Appellant's Petition for Divorce on the basis recited in
                          the Order of Dismissal that the co1ll1 in the Netherlands
                          had assumed jurisdiction over the matter, since Appellant
                          filed his actual petition for divorce in Harris County
                          before the Appellee filed her actual divorce petition in
                          the Netherlands.

                          A. Policy Considerations
              Dominant Jurisdiction, Comity and First filed issues

1.    Appellee has claimed to the trial court that the concept of Comity is

applicable to this case and that the trial court, through an extension of the principle

of comity, was obligated to defer to the jurisdiction of the Dutch court under the

concept of comity and "First filed in time" concepts in that mandated deferring to

the Dutch court's jurisdiction and allow that court to continue with its case to a

final decision, while abating or dismissing the action pending in Harris County,

Texas.

?     In Griffith v. Griffith, 341 S.W.3d 3, (Tex.App.--San Antonio, 2011, no
review), the appellate court held:

          "Further we note that this "first-filed" rule argued by Kelmeth
          relates to the doctrine of dominant jurisdiction, which applies
          when multiple proceedings are filed in different Texas counties.
          See Wyatt v. Shaw Plumbing Co., 760 S.W.2d 245, 248 (Tex.
          1988) ("It is well settled that when suit would be proper in more
          than one county, the court in which suit is first filed acquires
          dominant jurisdiction to the exclusion of other courts"); see
          also PerlY v. Del Rio, 66 S.W.3d 239, 252 (Tex. 2001) (orig.
          proceeding) (citing Wyatt for the first- filed rule in a case where
          there were four proceedings pending in different Texas
          counties); In re Sims, 88 S.W.3d 297, 302 (Tex. App.?San
          Antonio 2002, orig. proceeding) (liAs a general rule, when suit
          would be proper in more than one county, the court in which suit
          is first filed acquires dominant jurisdiction to the exclusion of
          other courts. "). This doctrine of dominant jurisdiction, however,
          does not apply to suits pending in other states. See Ex parte
          Jabara, 556 S.W.2d 592, 596 (Tex. Clv. App.-Dallas 1977, orig.




                                              7
proceeding) ("We conclude that the doctrine of dominant
jurisdiction does not apply to suits pending in other states. Texas
courts may recognize prior proceedings in other states as a matter
of comity, but pendency of a proceeding in another state does not
oust the jurisdiction of Texas courts to entertain the same
controversy.").

 Rather, when an action is pending in another state, we apply the
doctrine of comity, which, while not a constitutional obligation,
is a "principle of mutual convenience whereby one state or
jurisdiction will give effect to the laws and judicial decisions of
another." In re AutoNation, Inc., 228 S.W.3d 663, 670 (Tex.
2007) (orig. proceeding). Under the doctrine of comity, a Texas
court would usually stay its proceeding pending adj udication of
the first filed suit pending in another state. See id.; VE Corp. v.
Ernst & Young, 860 S.W.2d 83,84 (Tex. 1993) (per curiam).
However, "[i]t is well settled that the mere pendency of a prior
suit in one state carmot be pleaded in abatement or in bar to a
subsequent suit in another, even though both suits are between
the same parties and involve the same subject matter." In re State
Farm, 192 S.W.3d at 900 (emphasis added). The reason for this
rule is that "every state is entirely sovereign and unrestricted in
its powers, whether legislative,judicial, or executive"; therefore,
each state "does not acknowledge the right of any other state to
hinder its own sovereign acts or proceedings." Id. at 901. Thus,
"[c]omity is not a matter of right. " Nowellv. Nowell, 408 S.W.2d
550, 553 (Tex. eiv. App.-Dallas 1966, writ dism'd). "The
doctrine does not stand boldly clad in the armor of unyielding
obedience but is rather anayed in vestments of persuasion." Id.
"Being voluntary and not obligatory, the application of comity
vests in the sound discretion of the tribunal of the forum." Id.;
see also In re State Farm, 192 S.W.3d at 901 (explaining that an
appellate court reviews a trial court's decision regarding an issue
of comity for abuse of discretion).

In determining whether a trial court abused its discretion, we
look to the two pending actions. In re State Farm, 192 S. W.3 d at
         901. To obtain a stay of the later action, it is generally necessary
         for the petitioner to show that the two suits involve the same
         cause of action, concern the same subject matter, involve the
         same issues, and seek the same relief. id. Here, the Texas and
         Florida divorce proceedings involved the same parties and
         subject matter. However, while "the pendency of a prior suit
         involving the same parties and subject matter strongly urges the
         court of a local forum to stay the proceedings: pending
         determination of the prior suit," "the rule is not mandatory upon
         the court nor is it a matter of right to the litigant." Nowell, 408
S.W.2d at 553. "It is, after all, a matter resting within the sound
         discretion ofthe court." Id.
         A trial court can also consider additional factors, which include
         but are not limited to the following: (1) which action was filed
         first; (2) whether the parties are the same in both actions; and (3)
         the effeet of a judgment in the later action on any order or
         judgment entered in the prior action. In re State Farm, 192
S.W.3d at 901. Here, the Florida action was filed first and the
         parties are the same in both actions. However, there is no
         evidence that the trial court's judgment in this Texas case
         affected any order or judgment by the Florida court.
         Additionally, the trial court can consider uncertainty as to the
         amount of time that might pass before the other proceeding
         coneludes, or "what effects an abated trial would havc on the
         parties before the court or to the orderly control of the court's
         docket." In re Estates of Garcia-Chapa, 33 S.W.3d 859, 863
         (Tex. App.-Corpus Christi 2000, no pet.)."

3.    In Shahani v. Said, 2009 Tex. App. LEXIS 4547, (Tex.App.-Corpus Christi,

Review Denied), the Appellate Court hcld:

          "However, the doctrine of dominant jurisdiction does not apply
          to suits pending in other states. See Ex parte Jabara, 556
S.W.2d 592, 596 (Tex. Clv. App.--Dallas 1977, orig.
          proceeding). Rather, we apply the doctrine of comity, which,
          while not a constitutional obligation, is "a principle of mutual
          convonionco '\vhoroby ono otato or jurioruotion ,vill sivo offoot to
          the laws and judicial decisions of another." in re AutoNation,
          inc., 228 S.W.3d 663, 670 (Tex. 2007) (orig. proceeding)
(quoting Gannon v. Payne, 706 S.W.2d 304,306 (Tex. 1986»).
'VI-'hen a matter is fITst filed in another state, the general rule is
that Texas courts stay the later-filed proceeding pending
adjudication of the first suit. See id.
However, the mere pendency of a prior suit in one state cannot
be pleaded in abatement or in bar to a subsequent suit in
another, even though both suits are between the same parties
and involve the same subject matter. In re State Farm Mut.
Auto. Ins. Co., 192 S.W.3d 897, 902 (Tex. App.--Tyler 2006,
orig. proceeding); Evans v. Evans, 186 S.W.2d 277,279 (Tex.
App.--San Antonio 1945, no writ). The reason for the rule is that
every state is entirely sovereign and unrestricted in its powers,
whether legislative, judicial, or executive, and each state
therefore does not acknowledge the right of any other state to
hinder its own sovereign acts or proceedings. State Farm ltJut.
Auto. Ins. Co., 192 S.W.3d at902;Mills v. Howard, 228 S.W.2d
906,907 (Tex. App.--Amarillo 1950, no writ). '\\'here identical
suits are pending in different states, the principle of comity
generally requires the later-filed suit to be abated. VE Corp. v,
Ernst & Young, 860 S.W.2d 83, 84 (Tex. 1993) (per curiam);
State Farm Mut. Auto. Ins. Co., 192 S.W.3d at 902; Mills, 228
S.W.2d at 908. It is generally appropriate for courts to apply the
principle of comity where another court has exercised
jurisdiction over the matter and where the states agree about the
public policy at       issue. Bryant v. United Shortline Inc.
Assurance Services., NA., 972 S.W.2d 26,31 (Tex. 1998).
We review a trial court's decision regarding an issue of comity
under an abuse of discretion standard. State Farm Mut. Auto.
Ins. Co., 192 S.W.3d at 902; see Nowell v. Nowell, 408 S.W.2d
550,553 (Tex. Civ. App--Dallas 1966, writ dism'd w.o.j.). To
obtain a stay of the later action, itis generally necessary that the
two suits involve the same cause of action, concern the same
subject matter, involve the same issues, and seek the same relief.
State Farm ]vfut. Auto. Ins. Co., 192 S.W.3d at 902; Nowell, 408
S.W.2d at 553. One test to determine whether the causes of
action are identical is to ascertain whether the parties could
obtain alI the relief in the prior suit that they would be entitled
to in the subsequent action. State Farm Mut. Auto. Ins. Co., 192
S.W.3d at 902. Additional factors include, but are not limited to:
(1) . ."'hioh notion '. .,...·0-0 filod fir-at; (2) ....yhothcr the   PQ.l'i:i00 a,rc t1-1-C




                                           10
           same in both actions; and (3) the effect of a judgment in the
           later action on any order or judgment entered in the prior action.
           See id. (citing Crown Leasing Corp. v. Sims, 92 S.W.3d 924,
           927 (Tex. App.--Texarkana 2002, no pet.); [*6] Project Eng'g
           USA COJp. v. Gator Hawk, Inc., 833 S.W.2d 716, 725 (Tex.
           App.--Houston [1 st Dist.] 1992, no writ); Evans, 186 S.W.2d at
           279).



           While there are some similarities between the Texas and New
           Mexico lawsuits, we cannot conclude that comity required
           abatement of the Texas litigation, as it would if the lawsuits
           were identical. VE Corp., 860 S.W.2d at 84. The two lawsuits
           involve different causes of action and different parties. See State
           Farm Mut. Auto. Ins. Co., 192 S.W.3d at 902; Nowell, 408
S.W.2d at 553. Moreover, Said could not obtain his requested
           relief of annulment in the New Mexico litigation. Accordingly,
           the trial court did not abuse its discretion in refusing to stay the
           Texas litigation."

                                 The Irony of it all

4.     All of the argument by Appellee's counsel at trial on the special appearance

and all ofthe contents ofthe verification affidavit supporting the Special Appearance

pleadings filed by the Appellee insisted upon the trial court, that comity, if not

dominant jurisdiction policy considerations supported the court dismissing this

matter in Harris County. This view rested on the basis that Appellee had allegedly

filed her divorce action in the Netherlands prior to Appellant filing his divorce

petition in Harris County.

5.    Such supposition was misleading to the trial court and was and continues to be

factually incorrect. The only filing in the Netherlands in February by the Appellee

was a request tor support because Appellant had moved to the State of Texas and the

Appellee wanted to legally impose on Appellant the obligation that he would be

responsible for her bills in the Netherlands while he was living in Texas. There was

                                              1/
no divorce petition tiled in February of2014 in the Netherlands and no request that

a divorce be granted by the Dutch Court was made in the original filing by the

Appellee in February, 2014.

6.        The first time that Appellee filed her original divorce petition in the

Netherlands was on March 28, 2014. There is no evidence in this matter, of any kind

that shows that the Appellee filed a divorce petition in the Netherlands in February,

2014. Appellant had already previously filed, on March 24, 20 14 his original petition

for divorce in Harris County. (CR 1: 4-6) (CR 1: 75-80) and (CR 1: 111-127).

Appellant was first in time in filing in Harris County a divorce petition.

7.         It is for those reasons that the extensions of the policies of comity and

dominant jurisdiction to the filing in the Netherlands upon which the trial court rested

its granting ofthe special appearance and issued its dismissal order are not applicable

in this case. Such application ofthe concepts rest on incorrect facts as determined by

the trial court. The incorrect facts upon which the trial comt's decision was made

make the trial court's judgment of dismissal incorrect. The judgment of dismissal is

not supported by any factual evidence, whether testimonial or documentary, and is

not supported by the legal standards established by legal precedent. The facts upon

which it the judgment rests do not exist as claimed.

8.      It is ironic that those concepts of first filing and of comity have been applied

by the Dutch Court to the action filed by Appellant in Harris County. The Dutch

Court has in fact, in the ruling: it entered. alreadv abated the proceedings in the
Netherlands and deferred to the Harris County Comt jurisdiction over the divorce

action because the Harris County divorce petition was filed first in time. (CR 1: 165-


                                            I~
172) . It is ironic that the Dutch Court has in fact, in using the principles of comity

and first filing by Appellant granted the relief that the Appellee requested of and

argued for to the trial court, erroneously insisting that the Dutch case was filed earlier

than the Texas case and supposedly justifying the granting ofthe special appearance

on that basis.

9.       The Dutch Court has found such claims to be incorrect and it has, based on the

principles of comity involved, abated the action in the Netherlands pending the

resolution of this matter, including this appeal, in Harris County. It is clear that the

Dutch court has decided that the divorce should proceed in Harris County by abating

the matter in the Netherlands because the initial and primary jurisdiction over the

divorce rests with Harris County's trial and appellate courts and not with the Dutch

court.

10.      Appellant's divorce petition should have been granted. It was error by the trial

court to dismiss it instead.

Issue No.2            The trial court erred in not granting Appellant's requested
                      divorce, since Appellant was entitled under Texas law to obtain
                      his requested in rem status divorce under the provisions of §§
                      6.301, and 6.308 of the Texas Family Code.

11.      The controlling case resolving the issues involved in the interplay of § 6.301

and § 6.308 of the Texas Family Code is Mason v. Mason, 321 S.W.3d 178, (Tex

App.- Houston [ 1'1 Dist.] 2010, no pet.). In that decision, this Court ruled:

             It is well-established that a court may grant a divorce to a
             Texas resident, even though it lacks personal jurisdiction over
             the non-resident spouse. See Dawson-Austin v. Austin, 968
S.W.2d 319, 324-25 (Tex. 1998). Stated differently, a court
             may have jurisdiction to grant a divorce, which is an
             adjudieation of the parties' status, but not have jurisdiction to


                                             13
         divide their property, which is an adjudication of parties'
         rights.ld. at 324 (citing Estin v. Estin, 334 U.S. 541,549,68
         S. Ct. 1213, 1218, 92 L. Ed. 1561 (1948)). As one court
         explained, "Where the trial court in a divorce proceeding has
         no personal jurisdiction over the respondent, the trial co urt has
         the jurisdiction to grant the divorce, but not to ... divide
         property outside the State of Texas. It may also lack
         jurisdiction to divide property within the state." Hoffman v.
         Hoffman, 821 S.W.2d 3, 5 (Tex. App. Fort Worth 1992, no
         writ) (internal citations omitted).



         In short, a claim for divorce and a claim for division of marital
         property are separate jurisdictional issues. See id.; see also
         TEX.FAM. CODE ANN. § 6.308(a) (Vernon Supp. 2009) ("A
         court in which a suit for dissolution of a marriage is tiled may
         exercise its jurisdiction over those portions of the suit for
         which it has authority."). Here, Anna does not challenge the
         portion of the trial court's decree granting a divorce between
         her and Tony. Rather, she challenges only that portion of the
         decree relating to property division.

12.   As decided by the Supreme Court of Texas in Dawson - Austin v. Austin,

968 SW2d319,(Tex. 1998):

         "N 0 case holds that claims of divorce and division of property
         do not involve severable jurisdictional issues. The United
         States Supreme Court recognized long ago that a court could
         have jurisdiction to grant a divorce -- an adjudication of
         parties' status -- without having jurisdiction to divide their
         property-- an adjudication ofparties' rights. EsUn v. Estin, 334
U.S. 541, 92 L. Ed. 1561,68 S. Ct. 1213 (1948). The rule has
         been recognized in Texas, as one court has explained:

            Where the trial court in a divorce proceeding has no
            personal jurisdiction over the respondent, the trial court has
            the jurisdiotion to Brant tho divoroo, but not to dotcnnino
            the managing conservatorship of children or divide
            property outside the State of Texas. Comisky v. Comisky,
            597 S.W.2d 6, 8 (Tex. eiv. App.--Beaumont 1980, no
            writ). It may also lack jurisdiction to divide property within
            the state. See Shaffer v. Heitner, 433 U.S. 186,212,97 S.
            Ct. 2569, 2584, 53 L. Ed. 2d 683 (1917).
In Hoffman v. Hoffman, 821 S.W.2d 3, 5 (Tex. App.--Fort
Worth 1992, no writ). The court in Hoffman held that a
special appearance directed to an entire divorce proceeding
should have been sustained only as to the claim for division of
property:
   The trial court erred in dismissing [the husband's] divorce
   petition for want of jurisdiction, even though it might not
   have jurisdiction to deal with the property of the parties.
   The special appearance should only have been granted to
   the extent of the trial court's recognition that it does not
   have personal jurisdiction over [the wife] and therefore
   may not divide the property ofthe parties located outside
   the State of Texas and possibly that located within the
   State of Texas.
    Section 6.308 of the Family Code now provides:
   (a) A court in which a suit for dissolution of a marriage is
   filed may exercise its jurisdiction overthose portions ofthe
   suit for which it has authority.
   (b) The court's authority to resolve the issues in
   controversy between the parties may be restricted because
   the court lacks:
   (1) the required personal jurisdiction over a nonresident
   party in a suit for dissolution of the man-iage ....
Had Dawson-Austin specially appeared as to the entire
proceeding, the district court could not have sustained it
except as to the property division claim. The district court had
jurisdiction to grant the divorce, and Dawson-Austin could not
specially appear to that claim. If the court could sustain the
special appearance as to only the one claim and not the other,
directing the special appearance only to the claim for which it
could be sustained could not be a general appearance."

The Dawson Austin - Austin opinion ends with the
following holding:

"The district court had jurisdiction only to grant a divorce
and not to determine the parties' property claims.
Accordingly, the judgment of the court of appeals is
reversed and the case is remanded to the district court for
rendition of judgment divorcing Austin and Dawson-Austin


                                 /5"
            and dismissing all other claims for relief for want of
            jurisdiction."

13.       In the Texas Family Code, § 6.301, it is stated that in order to

maintain a divorce action in this state, either the Petitioner or the

Respondent has to satisfy the requirements of being a domiciliary of the

State of Texas for six months and a resident ofthe county that the action

is filed in for ninety days prior to the filing of the divorce action.

 14.      In the Texas Family Code, § 6.308 it is stated that, as it relates

to a trial Court having partial jurisdiction in a divorce matter:

                   (A) A court in which a suit for dissolution of a marriage
                   is filed may exercise its jurisdiction over those portions
                   of the suit for which it has authority.

                   (B) The Court's authority to resolve the issues in
                   controversy between the parties may be restricted
                   because the court lacks:

                         (1) the required personal jurisdiction over a non
                         resident party in a suit for dissolution of the
                         marriage;

                         (2) the required jurisdiction under Chapter 152;
                         or
                         (3) the required jurisdiction under Chapter 159.

15.     In uncontradicted testimony, Appellant testified to the trial court that he was

only seeking an in rem status divorce, and was not seeking any distribution of property

from the trial court. (RR 2: 20-21) There are no children's issues involved in this

divorce action. (RR 2: 20-21) (RR 2: 35-36). This request for a divorce only without

a division of property is reflected by the contents of Appellant's First Amended

Original Petition.(CR I: 12-16) The divorce action filed by Appellant was permitted



                                                IG
under the provisions of Texas Family Code § 6.308, even if the trial court did not have

personal jurisdiction over the Appellee at the time of filing. (RR 2: 28-29 )

16.       It is also uncontradicted by any evidence that Appellant fully satisfied the time

requirements of Texas Family Code § 6.301 as to having been a resident of Harris

County for 90 days and a domiciliary of Texas for six months before the filing of his

divorce petition. (RR2:28 -29), (CR 1: 31-34), (RR2: 32),( RR 3: P: 8, pages 157

to 185 of volume 3), (RR 3: P: 5, pages 57 to 117 of volume 3); (RR 2: 50-51).

Having satisfied the requirements of § 6.301 as early as mid 2010, Appellant was

entitled to pursue and obtain his divorce under the provisions of § 6.308 ofthe Texas

Family Code, even if the trial court did not have personal jurisdiction over the person

of the Appellee. The trial court did have jurisdietion over the Appellant and over the

rem of the divorce action itself at the time of Appellant's fIling of his original divorce

petition.

17.       In Stallworth v. Stallworth, 201 S.W.3d 338, (Tex App.-Dallas 2006, no pet.),

the appellate court discussed the trial court's jurisdiction over the rem of the divorce

itself.

               "Subject matter jurisdiction is essential for a court to have the
               authority to resolve a case. Tex. Ass'n of Bus. v. Tex. Air
               Control Bd., 852 S.W.2d 440, 443, 36 Tex. Sup. Ct. J. 607
               (Tex. 1993). A party may challenge a court's subject matter
               jurisdiction by filing a plea to the jurisdiction. Tex. Dep't of
               Transp. v. Jones, 8 S.W.3d 636, 638-39, 43 Tex. Sup. Ct. J.
143 (Tex. 1999). When a plea to the jurisdiction challenges
               the pleadings, we determine if the pleader has alleged facts
               that affirmatively demonstrate the court's jurisdiction to hear
               the cause. Texas Dep't of Parks & Wildlife v. Miranda, 133
               S.'.V.3d :!17, 226,   ~7   TOR. Sup. Ct . .T. 3£6 (Tox.   200~).
               However, if a plea to the jurisdiction challenges the existence
               of jurisdictional facts--as Wife does here--we consider


                                                 17
            relevant evidence submitted by the parties when necessary to
            resolve the jurisdictional issues raised, as the trial court is
            required to do. Id.at 227 (eiting Bland lndep. Sch. Dist. v.
            Blue, 34 S.W.3d 547, 555, 44 Tex. Sup. Ct. J. 125 (Tex.
            2000)).

            Section 6.30 I of the Texas Family Code states that no suit for
            divorce shall be maintained unless, at the time the suit is filed,
            either the petitioner or respondent has been a domiciliary of
            this state for the preceding six-month period and a resident of
            the county of suitforthe preceding 90-day period. TEX. FAM.
            CODE ANN. § 6.301 (Vernon 2006). The provisions of the
            resideney statute are not jurisdictional, but rather provide the
            necessary qualifications for bringing an action for divorce.
            Aucutt v. Aucutt, 122 Tex. 518, 523-24,62 S.W.2d 77, 79
            (1933); Nowell v. Nowell, 408 S.W.2d 550, 556 (Tex. Civ.
            App.-Dallas 1966, writ dism'd). The question of residency is
            a fact issue for the trial court to determine, and the trial court's
            fmdings will not be disturbed unless there is a clear abuse of
            discretion. Stacy v. Stacy, 480 S.W.2d 479, 482 (Tex. Civ.
            App.-Waco 1972, nO'Yvrit); Meyerv. Meyer, 361 S.W.2d 935,
            938 (Tex. Civ. App.-Austin 1962, writ dism'd). There are no
            limits on the number of residences that a party may maintain
            at anyone time. McAlister v. McAlister, 75 S.W.3d 481, 485
            (Tex. App.-San Antonio 2002, pet. denied).

18.         Appellant's divorce petition should have proceeded to fmal decree of

divorce. It was error by the trial court to dismiss it instead.

Issue No.3:                The trial court erred in entering Findings of Fact and
                           Conclusions of Law that are factually incorrect and are not
                           supported by any evidence, testimonial or documentary,
                           that was admitted at the trial of the special appearance. The
                           evidence that was admitted, both testimonial and
                           documentary, directly contradicts the Findings of Fact and
                           Conclusions of Law as entered by the trial court.

19.       At trial on the Special Appearance, Appellee's counsel made much ado
about items that are, under Texas law, irrelevant to the determination of establishing

a residency and a domicile in Texas. Appellee's counsel extensively questioned the

Appellant about the nature of the visa that he had originally entered the United States


                                               !(f
with in 2010, and the kind of visas that he had been allowed reentry into the United

states since then through the date of trial (RR 2: 12, 16-18).     Appellee's counsel

extensively questioned the Appellant about what national citizenship he holds and

where he was originally born (RR 2: 13-14); where he slept at night and for how

long, (RR 2: 12, 15-16); what kind of driver's license he used since 2010 to operate

a motor vehicle in Texas (RR 2: 14-15) and when, etc. It was decided in Palau v.

Sanchez 2010 Tex App LEXIS 9041 (Tex App.-Austin, 2010, pet. denied) by the 3rd

Court of Appeals that such factual considerations do not determine the validity of a

person's assertions of being a Texas resident or domiciliary in a family case. In the

Palau case, the Court ruled :

           "Even if we were to assume that the trial court erred in
           denying Galan's plea in abatement, the proper remedy in
           sustaining a plea in abatement is not to dismiss the suit but to
           retain it on the docket so that it may be revived when the
           impediment is removed. See Svensen, 629 S.W.2d at 98;
           Black's Law Dictionary 1269 (9th ed. 2009) ("A defendant
           who successfully asserts a plea in abatement leaves the claim
           open for continuation in the current action or reassertion in a
           later action if the defect is cured."). Thus, even if the
           documents attached by Galan to his plea in abatement
           established that Navarro did not satisfy the domiciliary and
           residency requirements at the time she filed her divorce
           petition, nothing would have stopped her from satisfying the
           requirements at the time the plea in abatement was heard so as
           to cure any defect in her petition. At trial on the day following
           the hearing in November 2007, Navarro testified that she had
           been living at a house in Austin since September 2005. She
           testified that she went back and forth from Austin to Mexico
           "just for a few days" right after she moved to Austin but that
           it had been a long time since she traveled back to Mexico. She
           also testified that it had been her intent since she moved to
           Austin in September 2005 to live in Austin.
           During cross-examination, Navarro conceded that her visa was
           a "tourist visa" and that she had not sought permanent
           residency status in the United States. She also testified that at

                                          1'1
            the time she filed her VIsa application, she informed
            government officials that her residence was in Mexico.
            However, section 6.301 requires only that a petitioner be a
            domiciliary of Texas and a resident ofthe county in which the
            suit is filed, not that she be a citizen of the United States or
            carry a certain type of visa. SeeTex. Fam. Code Ann. § 6.301.
            Black's Law Dictionary defines "domiciliary" as "[a] person
            who resides in a particular place with the intention of making
            it a principal place of abode." Black's Law Dictional}' 5 59 (9th
            ed. 2009). Navarro testified that she had lived in a house in
            Austin since September 2005 and that at the time of moving
            there, she intended to live there. Thus, she satisfies the
            definition of "domiciliary." Black's Law Dictionary defines
            "resident" as "[ a] person who lives in a particular place" or
            "[a] person who has a home in a particular place." fd. at 1424.
            Regarding the second definition of "resident," Black's Law
            Dictionary adds: "a resident is not necessarily either a citizen
            or a domiciliary." !d. As previously stated, Navarro testified
            that she had lived in a house in Austin since September 2005.
            She therefore also satisfies the definition of a "resident." ..........

            Given all of the circumstances, we conclude that the trial court
            did not abuse its discretion in denying Galan's plea in
            abatement, see Dolenz, 620 S.W.2d at 575, and that in any
            case, Navarro satisfied the domiciliary and residency
            requirements at the time of trial. Accordingly, we overrule this
            issue.

20.       It is clear that Appellant, both in his testimony and through the exhibits

admitted into evidence at trial, fully satisfies the standards established by the Palau

Court in satisfying and proving his claims of residency and domicile in the State of

Texas since 2010 ..

21.      In the Palau case, id., Sanchez had entered into the United States only with

a tourist visa, had never applied for residency in the United States, had not been in



petition, had been traveling back and forth to Mexico throughout her presence in

Austin, and at the time of her obtaining the tourist visa which was in effect at the time
of filing her petition in Travis county, she had af1irmatively stated to government

authorities both in the United States and Mexico that her residence was in Mexico.

22.     None of that mattered, as the appellate court found that in tenus of Sanchez

being able to satisfy the time requirement for purposes of residency and domicile as

stated in the Texas Family Code, §6.301, she satisfied the requirements ofthe Texas

Family Code for both residency and domicile. The Texas Supreme Court denied

Palau's Petition for review in 2011 Tex LEXIS 680 (Tex. Aug. 19,2011.).

23.     It is clear from the record of testimony and from the evidence at trial in this

matter that Appellant satisfied the time requirements of § 6.301 even more rigorously

than Sanchez had in the Palau case at the time the Appellant in this matter filed his

divorce petition in Harris County.

24.      For that reason, the Findings of Fact No.5, No.7, No.8, No. 16, and No.

17, (CR 1st Supp: 3-4), as entered by the trial court in this matter are based on factual

error on the part of the trial court and are directly contradicted by uncontroverted

evidence adduced at trial. Appellant established his residence and domicile, and his

limited liability company in January, 2010 In Harris County, Texas and has not

changed either since their establisIunent in 2010. (RR 2: 25) (RR 2: 28-29 ) ( RR 2:

32) (RR 2: 35 -38) (CRl: 54-59) (RR 3: P: 8, pages 157 to 185 of volume 3); eRR

3: P: 5, pages 57 to 117 of volume 3); (RR2: 50-51) There is no evidence of any kind

that supports Findings of Fact 5,7,8,16 and 17 as they were entered by the trial court.

Those Findings ofFaM lire    flletll~lly ineoITpcot,,~   pntf'f'f'rl

25.      Additionally, for that reason, Conclusions of Law No. 1 and No.4 (CR P'

Supp: 5-6) as entered by the trial court in this matter are based on both factual and


                                              ~I
legal error on the part of the trial court and are directly contradicted both by the

uncontroverted evidence and testimony adduced at trial and by the holdings

referenced in this brief as controlling precedent in Texas Law. (Griffith v. Griffith,

Shah ani v. Said, Dawson Austin v. Austin, Palau v. Sanchez, supra).

26.      It is clear from the record of testimony and from the evidence at trial in this

matter that Appellee originally filed in the Netherlands only a request for temporary

support from appellant in her filing in February, 2014 and did not file at that time a

divorce petition in that jurisdiction. She first filed a divorce petition on March 28,

2014, after Appellant had filed his divorce petition in Harris County on March 24th•

2014. (CR 1:4-6)(CR I: 75-80) and (CR 1: 111-127) The Dutch Court has entered

a ruling abating the divorce proceeding in the Netherlands until the matter arrives at

a resolution in Harris County because it has determined that the divorce petition ±lled

by Appellant in Harris County was filed first in time. F or that reason the Dutch Court

has entered its ruling abating the divorce process in the Netherlands until the process

in Harris County arrives at a conclusion. CR 1: 165-172)

27.   For that reason, the Findings of Fact No. 10, No. 11, No. 12, and No. 21,(CR

1sl Supp: 4-5) as entered by the trial court in this matter are based on factual error on

the part of the trial court, are unsupported by any evidence,          and are directly

contradicted by the uncontroverted evidence adduced at trial. There is no evidence

that supp0l1s Findings of Fact 10,11, 12, and 21 ( as they were entered by the trial

court. Those Findimrs of Fact are factually incorrect as entered.

28.   Additionally, for that reason, Conclusions of Law No.1 and No.4 ( CR 1s,

Supp: 5-6) as entered by the trial court in this matter are based on both factual and
legal error on the part ofthe trial court, are not supported by controlling case law,

and are directly contradicted both by uncontroverted evidence and testimony at trial

and by the holdings referenced in this brief as controlling precedent in Texas Law.

(Griffith v. Griffith, Shahani v. Said, Dawson Austin v. Austin, Palau v. Sanchez,

supra).

29.        It was error for the trial court to cntcr the referenced findings of fact and

conclusions of law as they were entered since they were not supported by any

evidence presented and admitted at the trial of the special appearance.

                                      Conclusion

30.       Appellant presented to the trial court amplc uncontradicted evidence that he

had establishcd both his residence and his domicile in Texas in 2010 and had never

changed either at a subsequent time. Appellant presented to the trial court ample

uncontradicted evidence that he had fully satisfied the requirements of § 6.301 of the

Texas Family Code as to both residency and domicile by the time that he filed his

divorce petition in Harris County on March 24, 2014.

31.       Appellant presented to the trial court ample uncontradicted evidence that

Appellee first filed an actual divorce petition in the Netherlands on March 28,2014,

four days after Appellant's filing in Harris County. Acknowledging such chronology,

the Dutch Court has entered a ruling abating the action pending in the Netherlands

in an application ofthe principle of comity, and has deferred to the fact thatthe Harris

County court had primary jurisdiction over the divorce matter.
32.       Appellant presented to the trial court ample evidence that he was seeking an

in rem status divorce, without seeking a division ofthe marital estate, and that under
the provisions of §6.308 of the Texas Family Code, he was entitled to have the court

enter a final divorce decree in this matter by which the parties would be divorced.

33.    Appellant presented to the trial court ample evidence that directly refuted the

findings offact and conclusions oflaw which the trial court entered in this matter and

upon which the court's judgment rests. The evidence and controlling precedent show

that the trial court's findings and conclusions as entered are based on incorreet faets

and on the laek of application to this case of controlling legal precedent that mandates

the trial eourt's denying the special appearance and allowing this matter to proceed

to a final decree of divorce.

34.     For these reasons, it was error for the trial court to have granted Appellee's

special appearance and to have dismissed Appellant's petition for divorce

                                        Prayer

      For the reasons stated in this brief, Appellant asks the Court to find that the

trial court erred in granting Appellee's special appearance. Appellant asks the Court

to overrule the trial court's order granting Appellee's special appearance and

dismissing Appellant's divorce action and that it render judgment granting the

Appellant's requested divorce on the terms that it was asked for under the provisions

of Texas Family Code 6.308, or that alternatively it remand the case to the trial court

directing the trial court to proceed to render the divorce as stated in Appellant's

divorce petition.

                                               Re~'()ectfully       Sllhmitted
                                                 (L... ........   f cQ.     tJ
                                               Andres P. Chaumont .
                                               State Bar No. 15779400
                                               834 Fleetwood Place
                                               Houston, Texas 77079
                                               Tel: 281-493-3999
                                               Fax: 281-493-3993
                                               Email: anchlaw88@gmail.com

                                 Certificate of Service

       I hereby certifY that on the 6th day of July, 2015, a true and correct copy of

the foregoing document was delivered by fax delivery to the following counsel of

record:

'Mr. Michael Busby
2909 Hillcroft
Suite 350
Houston, Texas 77057                    Fax: 713-974-1181

on this 15 th of July, 2015.                   (l-t- ~c.Q •      ')
                                               Andres P. Chaumont

                               Certificate of Compliance

       I, Andres P. Chaumont, Counsel for Appellant, hereby certify that the Word

Processor used in the preparation of this Appellant's Brief has disclosed that the

brief contains a total of 9,296 words represented in a total of 3 7 pages.
                                                (\-. '-- ~ e.0    'l
                                               Andres P. Chaumont